  Case 2:21-cv-00730-LMA-DPC Document 1-3 Filed 04/09/21 Page 1 of 1




         LARRY M. AISOLA, JR., L.L.C.
                                     Attorney & Counselor at Law
                                            Notary Public
                                      208 W. Judge Perez Drive
                                     Chalmette, Louisiana 70043
                                      Telephone: (504) 913-6182
                                      Telecopier: (504) 682-6668
                                         LawLMAJ@aol.com

                                            March 7, 2021

LWhite@dollargeneral.com
Lisa White
Claims Manager
Dollar General Corp.
P.O. Box 1728
Goodlettsville, TN 37070

        RE:      Client:           Donald Sino
                 D.O.A.:           April 12, 2020
                 Claim#:           202004863

Dear Ms. White:

          A settlement proposal was sent out on February 21, 2021 to outline my client damages
pertaining to the above reference matter. As of yet, you have not made a counter offer. After a
thorough review of my client’s file and several quantum studies, it has been determined that the
initial settlement offer of $200,000.00 is reasonable based upon the facts of this accident.

          My client has instructed me to offer you the sum $175,000.00. Louisiana law provides for
offenses and quasi offenses pursuant to La. C. C. art. 2315 A: Every act whatever of man that cause damages
to another obliges him by whose fault it happened to repair it. Vosburg v. City of New Roads (La. App.
2020). The Court awarded plaintiff $300,000.00 in general damages for same or similar injuries as our
plaintiff. Please note that if we do not hear from you by Friday, March 12, 2021, a petition will be
filed. We look forward to settling the claim without litigation.

        With kind regards, I remain
                                                              Sincerely yours,


                                                              /s/ Larry M. Aisola, Jr.
                                                              Larry M. Aisola, Jr., Esq.

LMAJ/kba
cc:   Donald Sino
Enclosures




                                                                                 EXHIBIT C
